Mr.
President, allow me first of all to congratulate you
sincerely on your election to the presidency of the
4

fifty-fifth session of the General Assembly and to
express my confidence that under your skilful
leadership the Assembly will cope successfully with all
the issues before it.
I would also like to commend the President of the
previous session, Mr. Theo-Ben Gurirab, on his
remarkable contribution to the success of the fifty-
fourth session as well as to the preparations for the
Millennium Summit.
I would like to take this opportunity to
congratulate a new Member of our Organization,
Tuvalu, and to wish it a successful start in the work of
the current session.
Two weeks ago, we all witnessed a unique
historic event: the Millennium Summit of the United
Nations, in which about 150 Heads of State or
Government took part. Remarkable ideas and proposals
were voiced and a Summit Declaration was adopted.
The time that we have to fulfil the commitments made
by our leaders at the Millennium Summit has already
begun to elapse.
The twentieth century is coming to an end.
Humankind will recall this century as an epoch of
outstanding contrasts: scientific-technological and
spiritual-intellectual progress, the bloodshed of two
world wars, the collapse of empires, the emergence of
new sovereign States, the cold war and collective
efforts for the sake of peace and stability. What will the
world be like in the approaching century?
The end of the confrontation of two systems and
the prevalence of ideas about democracy and the free
market should contribute to the formation of a world in
which the interests of all States are taken into account
and a genuine and equal partnership is established.
However, an analysis of the development of the
international environment leads us to the bitter
conclusion that stereotypes of rivalry are still alive. We
are living through a very difficult period, when a single
wrong step could destabilize  the situation and,
tragically, lead to a return to the past. We have a long
way to go to build a just and secure world order. It can
be achieved only by the joint efforts of all States, large
and small, rich and poor, developed and developing.
The year 2001 has been declared the United
Nations Year of Dialogue among Civilizations. We are
convinced that we should not let this opportunity slip
by, and should use this dialogue to consider together
the prospects for resolving the complex problems
facing humankind.
The year 2001 will also stand out because of
another remarkable event: the special session of the
General Assembly to review the outcome of the World
Summit for Children, which will be held next
September. I believe that I do not need to underline its
significance. As a member of the Executive Board of
the United Nations Children's Fund, my country is
actively participating in the preparations for this
important event.
The fact that both of these events are being held
at the juncture of two millenniums is highly symbolic
and should contribute to the achievement of a
qualitatively new level of interaction among States
aimed at global progress.
Globalization is the main feature of the current
stage of the development of the world economy. It is a
complex and objective process. Countries are
concerned about the prospects of this phenomenon.
While opening up new possibilities for developing
economies, ensuring sustainable development and
improving the welfare of peoples, globalization could
also have tangible negative consequences for States
with economies in transition and for developing
countries.
In this regard, I would like to underline that the
United Nations must make fuller use of its capacities,
as well as those of its specialized agencies, to assist
States in anticipating and ensuring the early prevention
of the possible negative consequences of globalization
and the increasing interdependency of States. The
United Nations is called upon to continue to play a key
and effective role in strengthening international
economic cooperation and advising States on all major
issues of global development.
Azerbaijan is making its own contribution to the
development of the process of globalization. Located at
the point where Europe and Asia meet, with a
diversified economy and rich in natural resources,
including hydrocarbons, my country serves as an
effective link in the development of East-West and
North-South cooperation. Azerbaijan is actively
participating in projects for the development and
transportation to international markets of the
hydrocarbon resources of the Caspian Sea, as well as in
the project to restore the Great Silk Road, all of which
are of global importance.
5

Azerbaijan, together with a number of the Great
Silk Road countries, is currently working on a new
landmark project, SILKSAT, to provide the countries of
the Great Silk Road with a global satellite
telecommunications system, in addition to existing
communication lines. These projects are crucial to
enhancing trade and industrial ties among the
participating countries, developing their economies and
making them interactive and strengthening their
integration into the global world economy.
However, external threats, internal problems,
outside pressures and involvement in the struggle for
spheres of influence are depriving these young and
fragile democracies of the opportunity freely to carry
out policies that would respond to the interests and
expectations of their people, to strengthen and improve
their statehood and to engage in peaceful development.
Since their very inception, they have been forced to
fight a difficult battle for independence, sovereignty
and territorial integrity.
As the victims of aggression, seizure of their
territory, “ethnic cleansing”, aggressive separatism and
terrorism, these States rightly expect the United
Nations to take the most effective action to create a just
and secure world and to protect the principles of the
United Nations Charter. Unfortunately, the southern
Caucasus has become a region where all of these
problems, threats and risks have their explicit
manifestation.
The main destabilizing factor of the situation in
the southern Caucasus has been the aggression of
Armenia against Azerbaijan, which has brought
incalculable tragedy to millions of people. As a result
of the aggression, Armenian armed forces have
occupied 20 per cent of the territory of Azerbaijan,
carried out “ethnic cleansing” and ousted 1 million
Azerbaijanis from their homes. In this connection, the
United Nations Security Council adopted four
resolutions which unequivocally reconfirmed the
sovereignty, territorial integrity and inviolability of the
borders of the Republic of Azerbaijan, and called for
the immediate and unconditional withdrawal of
Armenian armed forces from all of the occupied
territories of Azerbaijan. However, from 1993 to date,
those Security Council resolutions have remained a
dead letter.
Since 1992, the Organization for Security and
Cooperation in Europe (OSCE) has been engaged in
brokering a settlement of the conflict between Armenia
and Azerbaijan, but its activities have not been
successful. Bilateral discussions between the Presidents
of Azerbaijan and Armenia are continuing, but they,
too, have failed to produce results. The two countries
have observed a ceasefire for the last six years, but it is
not a solution to the problem.
We call on the United Nations to take all
necessary measures to implement the Security Council
resolutions. Peace and security in the region cannot be
achieved without a settlement of the conflict between
Armenia and Azerbaijan, as well as other regional
conflicts, and the removal of external pressure,
including foreign military presence. Bringing political
integrity and neutrality to the southern Caucasus would
make possible the establishment of a normal
relationship among the States of the region and ensure
their harmonious integration into the world economic
system.
We would like to express our gratitude to the
organizations of the United Nations system and to
donor countries for their assistance to Azerbaijani
refugees and displaced persons, who have been living
in great distress for over eight years. Of critical
importance to us is the continuation of and increase in
the humanitarian assistance being provided to them
until they can return to their homes.
The United Nations is the key forum for
coordinating inter-State relations. The need to make
significant efforts to enhance the Organization's
effectiveness is not in doubt. In recent years, under the
leadership of the Secretary-General, Mr. Kofi Annan, a
serious evaluation of the resources and capacities of the
United Nations, as well as of the Organization's
activities in the post-cold-war decade, has been made.
We had never before heard such self-criticism as that
expressed in the reports on tragedies in Srebrenica,
Bosnia and Herzegovina and Rwanda. In this general
context, we commend and support the Secretary-
General's efforts to reform the United Nations.
The United Nations bears great responsibility for
the fate of the world, and we place our hopes in it.
Serious and rational reforms should increase the
effectiveness of the Organization and, first and
foremost, of the Security Council. Given the Council's
special significance, the question of adopting reform
decisions by two thirds of the Member States has been
6

affirmed by a consensus resolution of the General
Assembly. Azerbaijan fully supports such an approach.
We also believe that the representation of the
States of Asia, Africa and Latin America in the
Security Council should be in keeping with modern
political realities. We have already expressed, and
today we reconfirm, our support for the election of
Germany and Japan as permanent members of the
Security Council. At the same time, I would like to
point out that one additional non-permanent seat should
be allocated to the Group of Eastern European States
because of the unprecedented doubling in the
membership of the Group. Otherwise, each country of
the Eastern European Group could only be elected a
non-permanent member of the Council once every 38
years.
We have studied with great interest the Brahimi
report on strengthening United Nations peacekeeping
capacities. We would not like the ideas and
recommendations contained in that remarkable report
to remain a dead letter.
We also hope that the International Criminal
Court will become an effective organ to bring to
justice, on behalf of the international community, those
who have committed war crimes, genocide, crimes
against humanity and the crime of aggression. Should
the Court become hostage to the interests of various
groups of States and to the practice of double standards
rather than being guided by international legal norms
equal for all, perpetrators will go unpunished.
Azerbaijan is interested in taking an active part in
combating international terrorism, organized crime and
illegal drug trafficking. The fight against those
problems, which are growing in scale, can be effective
only with the concerted efforts of all countries at both
the regional and the global levels.
In this connection, I would like to draw attention
to a proposal made by the group of States that includes
Georgia, Ukraine, Uzbekistan, Azerbaijan and Moldova
(GUUAM) on the establishment of an international
anti-terrorism centre.
Speaking of GUUAM in a wider context, I would
like to stress that the meeting of the GUUAM heads of
State during the Millennium Summit could be
characterized as a landmark in the history of the group.
The New York memorandum adopted at the meeting
confirms the orientation of the GUUAM States towards
further developing mutually beneficial and
multifaceted cooperation in various spheres.
There is yet another urgent issue whose resolution
cannot be postponed. I am speaking of the difficult
financial situation of our Organization that has arisen
as a result of delays by Member States in making their
contributions to the regular and peacekeeping budgets.
Member States should fulfil their financial obligations
to the Organization in full, on time and without any
conditions.
At the same time, our delegation believes that the
time has come to reconsider the current scale of
assessments for both the regular and the peacekeeping
budgets. We are ready to cooperate constructively with
other delegations on this matter. We believe that the
principle of a State's capacity to pay should be the
basis for the future reform of the scale of assessments.
Our Organization is designed to play a leading
role in overcoming obstacles to global peace and
progress. I would like to underscore our collective
responsibility for peace and security on our planet, and
to express my confidence that the results of the
Millennium Summit and the entire fifty-fifth session of
the General Assembly will become a reliable basis for
achieving a more stable and peaceful twenty-first
century.











